Case: 09-10607     Document: 00511146363          Page: 1    Date Filed: 06/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 18, 2010
                                     No. 09-10607
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

BENJAMIN C. LEWIS, also known as Benjamin Craig Lewis,

                                                   Plaintiff-Appellant

v.

DALLAS COUNTY JAIL; DR. ROMONA LEACH, P.A.; PARKLAND JAIL
HEALTH; DALLAS COUNTY, TEXAS; PARKLAND HEALTH AND HOSPITAL
SYSTEMS,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:08-CV-1855


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        The district court dismissed as frivolous the 42 U.S.C. § 1983 lawsuit filed
by Benjamin C. Lewis seeking compensation for allegedly inadequate medical
care while he was a pretrial detainee at the Dallas County Jail. The district
court’s dismissal was based in part upon its determination that several of
Lewis’s claims were precluded by the dismissal as frivolous of his previous



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10607    Document: 00511146363 Page: 2        Date Filed: 06/18/2010
                                 No. 09-10607

§ 1983 lawsuit in Lewis v. Keliher, No. 3:08-CV-0775-D, 2008 WL 3166804, at *1
(N.D. Tex. July 28, 2008). The district court certified that Lewis’s appeal was
not taken in good faith and therefore denied his motion for leave to proceed in
forma pauperis (IFP) on appeal. We are now presented with Lewis’s request to
proceed IFP on appeal and challenge to the district court’s certification decision.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1992).          Lewis also seeks
appointment of counsel on appeal.
      Lewis argues that (1) the magistrate judge fraudulently replaced his
actual statement of the case with the statement from his prior § 1983 lawsuit in
order to justify the dismissal of his instant claims, (2) Dr. Leach and Dallas
County were not defendants in his prior § 1983 lawsuit, and (3) the district court
erroneously determined that he failed to establish that Dr. Leach and Parkland
Jail Health were deliberately indifferent to his medical needs. Because Lewis
has not shown that he will present any nonfrivolous issue on appeal, his motions
for leave to proceed IFP and for appointment of counsel are denied, and this
appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24; Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983); 5 TH C IR. R. 42.2.
      MOTIONS DENIED; APPEAL DISMISSED.




                                         2